COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-106-CV
 
IN RE THE STATE OF TEXAS                                                    RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                OPINION
ON REHEARING[1]
                                              ------------
Before
the Court is relator=s motion for rehearing to
clarify our prior opinion regarding the payment of costs.  We grant the motion, withdraw our opinion of
April 17, 2006, and substitute the following.
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Costs of
this original proceeding shall be borne by the party incurring same.
PER CURIAM
 
PANEL B: GARDNER, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: May 11, 2006




    [1]See
Tex. R. App. P. 47.4.